Case: 5:20-cv-00690-BYP Doc #: 19 Filed: 07/29/20 1 of 1. PageID #: 172




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 THOMAS MILLER, et al.,                          )     CASE NO. 5:20-CV-690
                                                 )
                Plaintiffs,                      )
                                                 )     JUDGE BENITA Y. PEARSON
                v.                               )
                                                 )
 EGV COMPANIES, INC., et al.,                    )
                                                 )     ORDER OF DISMISSAL
                Defendant.                       )



        The Court has been informed by counsel that the parties have reached a settlement in this

 case. Therefore, the docket shall be marked “settled and dismissed without prejudice.”

        On or before August 28, 2020, the parties shall submit a proposed and executed

 Stipulation of Dismissal with Prejudice, which, if approved, shall supersede this order. The

 Telephonic Case Management Conference set for July 29, 2020 at 11:30 a.m. is cancelled.



        IT IS SO ORDERED.


    July 29, 2020                               /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge
